DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the specification and claims submitted on 04/20/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 04/20/2021.
In the reply, the applicant cancelled claim 30 and amended claims 17, 19, 26-28, 31, and 36. 
Election/Restrictions
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huthmacher et al. (WO 2015/113968) in view of Larsen et al. (US 2012/0191046).
Regarding claim 17, Huthmacher et al. discloses a drug delivery device (1 of Fig. 1-2A) comprising: a housing (2 of Fig. 1) comprising an opening (see Examiner’s zoomed Fig. 2A below illustrating opening of housing and note how a spacing between “snap feature 2.6” and “axial stop 2.1” forms an annular opening extending around the exterior facing surface of the housing); and a syringe (8 of Fig. 2A) contained in the housing (2, see Page 4, lines 25-27), the syringe (8) comprising: a container (8.2 of Fig. 2A ) containing a liquid medicament (see Page 4, lines 27-28), the container (8.2) comprising an aperture (see examiner’s annotated Fig. 2A below) at a distal end thereof (see examiner’s annotated Fig. 2A below illustrating aperture arranged at distal end of container) and through which the liquid medicament can be dispensed (see Page 4, lines 31-32); a stopper (10 of Fig. 2A) within the container (8.2), the stopper (10) moveable between a first longitudinal position (see examiner’s annotated Fig. 2A below) and a second longitudinal position (see examiner’s annotated Fig. 2A below) relative to the container (8.2) to cause dispensing of the liquid medicament through the aperture (aperture, see Page 4, lines 30-32); a needle shield (6 of Fig. 2A and Fig. 4). Additionally, Huthmacher et al. discloses wherein the syringe further comprises an identifier (3 of Fig. 1) having indicia (5 of Fig. 1) that serves to identify proper use of the drug delivery device (1, see Page 4, lines 12-15), wherein the at least one identifier (3) is arranged on the needle shield (6, see Fig. 2A illustrating how identifier surrounds the outside of the needle shield and is, therefore, arranged on the needle shield) and is visible through the opening (see Fig. 2A and Examiner’s zoomed Fig. 2A below illustrating opening of housing which illustrates how the identifier extends past the “snap feature 2.6” and occupies the spacing created between “snap feature 2.6” and “axial stop 2.1” such that the identifier is visible through the opening when viewed from a cross-section similar to that which is shown in Fig. 2A). Huthmacher et al. does not, however, disclose the identifier (3) identifying the liquid medicament. 

    PNG
    media_image1.png
    322
    855
    media_image1.png
    Greyscale

In the same field of endeavor, Larsen et al. teaches a drug delivery device comprising a syringe (1 of Fig. 1) wherein the syringe (1) comprises an identifier (100 of Fig. 1) identifying the liquid medicament contained by a container (6 of Fig. 1). Additionally, Larson et al. teaches that the identifier (100) is color coded according to the type of drug contained by the container (see [0047], lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicia comprised by the identifier of Huthmacher et al. to be color coded for identifying the type of liquid medicament contained in the container as taught by Larsen et al. Doing so provides a visual means for identifying the liquid medicament. This modification is advantageous because it helps one visually determine which drug delivery device the identifier is intended to be used with ([0047], lines 29-32 of Larsen et al.). Furthermore, Huthmacher et al. already teaches a drug delivery device comprising an identifier for providing individuals with information pertaining to the drug delivery device and this modification would serve to provide individuals with more specific information in addition to that which was already provided. Finally, Huthmacher et al. teaches that modifications to the device of Huthmacher et al. can be made (see Page 2, line 36 through Page 3, line 2 of Huthmacher et al.).
Regarding claim 18, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 17 and Huthmacher et al. further teaches wherein the at least one identifier (3) is arranged at a distal end of the syringe (8, see Examiner’s annotated Fig. 2A above).
Regarding claim 19, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 17 and Huthmacher et al. further teaches wherein the needle shield (6) comprises a hole (hole, see Examiner’s annotated and cropped Fig. 2A below) through which the liquid medicament is to be dispensed (see Examiner’s annotated and cropped Fig. 2A below illustrating how arrangement of needle inside needle shield necessitates that liquid medicament be dispensed through the hole as it is similarly dispensed through needle), and wherein the at least one identifier (3) is arranged on an outer surface (surface, see Examiner’s annotated and cropped Fig. 2A below) of the needle shield (6, see Examiner’s annotated and cropped Fig. 2A below illustrating how identifier is arranged on outer surface).

    PNG
    media_image2.png
    466
    614
    media_image2.png
    Greyscale

Regarding claim 20, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 19 and Huthmacher et al. further teaches wherein the outer surface (surface, see Examiner’s annotated and cropped Fig. 2A above) of the needle shield (6) comprises a front face (face, see Examiner’s annotated and cropped Fig. 2A above), wherein the hole (hole, see Examiner’s annotated and cropped Fig. 2A above) is arranged on the front face (face, see Examiner’s annotated and cropped Fig. 2A above), and wherein the at least one identifier (3) is arranged on the front face (face, see Examiner’s annotated and cropped Fig. 2A above illustrating how identifier is arranged on front face).
Regarding claim 21, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 19 and Huthmacher et al. further teaches wherein the at least one identifier (3) comprises a printed surface (Page 4, lines 14-15 indicating how indicia is printed onto identifier). 
Regarding claim 23, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 19 and Huthmacher et al. further teaches wherein the at least one identifier (3) comprises a pin (pin, see Examiner’s annotated and magnified Fig 2A below) mounted on the needle shield (6, see Examiner’s annotated and magnified Fig 2A below illustrating how pin is mounted on needle shield).

    PNG
    media_image3.png
    534
    902
    media_image3.png
    Greyscale

Regarding claim 24, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 23 and Huthmacher et al. further teaches wherein the pin (pin, see Examiner’s annotated and magnified Fig 2A above) is mounted in the hole (hole, see Examiner’s annotated and magnified Fig 2A above) of the needle shield (6, see Examiner’s annotated and magnified Fig 2A above illustrating how pin is mounted in hole of needle shield).
Regarding claim 25, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 24 and Huthmacher et al. further teaches wherein the pin (pin, see Examiner’s annotated and magnified Fig 2A above) comprises a head (head, see Examiner’s annotated and magnified Fig 2A above) and a protrusion (protrusion, see Examiner’s annotated and magnified Fig 2A above) arranged on the head (head, see Examiner’s annotated and magnified Fig 2A above illustrating arrangement of protrusion on head), wherein the protrusion (protrusion, see Examiner’s annotated and magnified Fig 2A above) is configured to be mounted in the hole (hole, see Examiner’s annotated and magnified Fig 2A 
Regarding claim 26, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 17 and Huthmacher et al. further teaches wherein the at least one identifier (3) comprises a marking (“indicia 5” of Fig. 1, see Fig. 1 illustrating how marking is comprised by the at least one identifier).  
Claims 22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huthmacher et al. (WO 2015/113968) in view of Larsen et al. (US 2012/0191046) in further view of Limaye et al. (US 2013/0267904).
Regarding claim 22, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 19. Huthmacher et al. in view of Larsen et al. does not, however, teach wherein the at least one identifier comprises a laser marked surface.
In the same field of endeavor, Limaye et al. teaches a drug delivery device comprising a syringe (100 of Fig. 1); wherein the syringe (100) comprises an identifier (118 of Fig. 1) for identifying liquid medicament ([0020], lines 15-18). Limaye et al. further teaches wherein the identifier (118) comprises a laser marker surface (see [0028] lines 2-4 and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identifier of Huthmacher et al. such that it comprises a laser marked surface as taught by Limaye et al. Doing so provides a means for applying indicia to the identifier of Huthmacher et al. with a method that was already established and capable of yielding predictable results prior to the filing date of the claimed invention. Additionally, laser marking is advantageous because it results in more permanent marks without substantial thermal damage to the surface of the syringe ([0028], lines 19-24 of Limaye et al.). 
Regarding claim 27, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 26. Huthmacher et al. in view of Larsen et al. does not, however, teach wherein the marking (5) is printed by laser marking.
In the same field of endeavor, Limaye et al. teaches a drug delivery device comprising a syringe (100 of Fig. 1); wherein the syringe (100) comprises a marking (118 of Fig. 1) for identifying liquid medicament ([0020], lines 15-18). Limaye et al. further teaches wherein the marking (118) is printed using UV light (see [0021], lines 1-4 and Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marking of Huthmacher et al. such that it is printed using UV light as taught by Limaye et al. Doing so provides a means for applying visual markings to the syringes of drug dispensing devices using a method that was already established and capable of yielding predictable results prior to the filing date of the claimed invention. According to Limaye et al., using UV light was a known method of applying visually coded marks as were other suitable methods such as pad printing, dipping, roll printing, laser treating, two-shot molding, and so forth (see [0021] of Limaye et al.).
Regarding claim 28, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 26. Huthmacher et al. in view of Larsen et al. does not, however, teach wherein the marking (5) is printed by laser marking.
In the same field of endeavor, Limaye et al. teaches a drug delivery device comprising a syringe (100 of Fig. 1); wherein the syringe (100) comprises a marking (118 of Fig. 1) for identifying liquid medicament ([0020], lines 15-18). Limaye et al. further teaches wherein the marking (118) is printed by laser marking (see [0028] lines 2-4 and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marking of Huthmacher et al. such that it is printed by laser marking as taught by Limaye et al. Doing so provides a means for forming the marking of Huthmacher et . 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Huthmacher et al. (WO 2015/113968) in view of Larsen et al. (US 2012/0191046) in further view of Cerman et al. (US 2013/0345641).
Regarding claim 29, Huthmacher et al. in view of Larsen et al. teaches all of the limitations of claim 26. Huthmacher et al. in view of Larsen et al. does not, however, teach wherein the marking (5) comprises a barcode.
In the same field of endeavor, Cerman et al. teaches a drug delivery device (100 of Fig. 1A) comprising: a housing (304 pf Fig. 4B-4C); and a syringe (120/128 of Fig. 1B and Fig 4A-4C) contained in the housing (304). Cerman et al. further teaches the drug delivery device comprising a marking (“bar code 454” of Fig. 7C) and wherein the marking comprises a bar code (see [0166] indicating how the marking comprises a bar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marking of Huthmacher et al. such that it comprises a bar code as taught by Cerman et al. Such a modification would be advantageous because bar codes may be used at different delivery device phases to identify the correct assembly, during manufacturing, by a health care professional or pharmacist before the device is provided to a patient (see [0177], lines 11-14 of Cerman et al.).
Response to Arguments
Rejections under 35 U.S.C 102 & 103
Applicant’s arguments filed on 04/20/2021 with respect to Cerman et al. have been considered but are moot because the new ground of rejection does not rely on Cerman et al. with respect to independent claim 17.
Applicant's arguments filed 04/20/2021 with respect to Huthmacher et al. have been fully considered but they are not persuasive. 
Applicant asserts that Huthmacher et al. does not describe a needle shield with all of the features of independent claim 17. Examiner maintains, however, that the “sleeve 6” (Fig. 2A) of Huthmacher surrounds the needle and serves the function of shielding the needle from potential lateral forces (see Fig. 2A illustrating how “sleeve 6” shields needle). Furthermore, the at least one identifier (3) of Huthmacher et al. is arranged on the needle shield (6, see Fig. 2A illustrating how the identifier surrounds the needle shield and is, therefore, is arranged on the needle shield). Considering the above interpretation, Huthmacher et al. does indeed describe a needle shield with all of the features of claim 17. 
Furthermore, applicant asserts that the at least one identifier (3) of Huthmacher et al. is not “visible through [an] opening [of the housing].” This limitation, however, is described by Huthmacher et al. Examiner’s zoomed Fig. 2A illustrating opening of the housing below illustrates how a spacing between “snap feature 2.6” and “axial stop 2.1” forms an annular opening extending around the exterior facing surface of the housing and how the identifier (3) is visible through the opening in a cross-section of the device shown in Fig. 2A. 

    PNG
    media_image4.png
    446
    681
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783